Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,195,340. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are nearly identical with a few incidental changes in wording.


17/457646
claim 2
3
4
5
6
7
8
9
10
11
12
13
11,195,340
claim 1
2-4
1
5
6
7
8
9
10
15
16
17-18


14
15
16
17
18
19
20
21
19
1
1
11
12
13
14
20



17/457646 (claim 2)
11,195,340 (claim 1)
A system for rendering an immersive environment, the system comprising: a wearable device comprising: a mesh having a selective rigidity, the selective rigidity allowing the mesh to transition between being in a malleable state and being in a rigid state, 
A system for rendering an immersive environment, the system comprising: an item of clothing worn by a user, comprising: a mesh having a selective rigidity, the selective rigidity allowing the mesh to transition from being in a malleable state to being in a rigid state, 
and an actuator coupled to the mesh for controlling the selective rigidity of the mesh; a processor capable of being communicatively coupled to the actuator; and a rendering device capable of being communicatively coupled to the processor, wherein: the processor is configured to execute machine-executable instructions that, 
and at least a sensor and an actuator, wherein the actuator is situated in the mesh; a processor capable of being communicatively coupled to the sensor and to the actuator; and a rendering device capable of being communicatively coupled to the processor, wherein: the processor is configured to execute machine-executable instructions that,.
when executed by the processor, cause the processor to provide data to the actuator, the data for controlling the selective rigidity of the mesh, 
when executed by the processor, cause the processor to: obtain first data from the sensor, the first data at least identifying a position or orientation of at least one body part under the item of clothing, and provide second data to the actuator, 
and the rendering device is configured to: receive rendering information from the processor, the rendering information identifying a position or orientation of at least a portion of the wearable device, 
and the rendering device is configured to: receive rendering information from the processor, the rendering information identifying the position or orientation of the at least one body part under the item of clothing, 
and render the immersive environment based at least in part on the rendering information from the processor.
and render the immersive environment based at least in part on the rendering information from the processor


The comparison chart above shows how claims 1-20 of issued U.S. Patent No. 11,195,340 anticipates all the limitations of claims 2-21 of the instant Application 17/457646.
All the conflicting claims in 17/457646 and U.S. Patent No. 11,195,340 are almost identical. U.S. Patent No. 11,195,340 claims disclose all claims and limitations in
17/457646. "A system for rendering an immersive environment, the system comprising: an item of clothing worn by a user, comprising: a mesh having a selective rigidity, the selective rigidity allowing the mesh to transition from being in a malleable state to being in a rigid state..." of U.S. Patent No. 11,195,340 anticipates "A system for rendering an immersive environment, the system comprising: a wearable device comprising: a mesh having a selective rigidity, the selective rigidity allowing the mesh to transition between being in a malleable state and being in a rigid state..." of 17/457646.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is 571-270-1540. The examiner can normally be reached M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor XIAO WU can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							TODD BUTTRAM	
					Primary Examiner 
Art Unit 2613
/TODD BUTTRAM/Primary Examiner, Art Unit 2613